DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments, filed on 01/03/22, have been received and made of record. In response to the most recent Office Action, dated 10/01/21, claims 2, 3, 12 and 13 have been amended, and claims [CLAIM NUMBERS] have been cancelled.

Response to Arguments
Applicant’s Amendments, filed on 01/03/22, have been entered and fully considered. In light of the amendments, the Applicant has presented a set of arguments pointing out their rational of how the prior art references made of record in the most recent Office Action do not teach the currently recited claim limitations. Applicant's arguments have been fully considered but they are not persuasive.
Applicant in their submitted response has presented the argument that the combination of Poletto (US 2018/0159518) in view of Katakura (US 5185569) does not teach the limitations as recited in claim 1. The Applicant breaks their argument down into two points wherein the Applicant points to two limitations that they believe are not taught by the primary reference Poletto. The first point raised by the Applicant is found on pages 13-14 and has been reproduced below for purposes of clarity. 

    PNG
    media_image1.png
    177
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    664
    media_image2.png
    Greyscale

The Examiner respectfully disagrees with the Applicant’s point and would like to start off by reminding applicant that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Superimposed is defined by the Examiner to broadly mean “included within” therefore in the immediate case we have a second peak hold circuit (310) which receives the voltage (VS1) at the input node (node indicating +ss). Voltage VS1 is the voltage that does not contain a ringing component and is the steady state voltage. Paragraph 0065 indicates that the ringing component pr is determined based on the difference of the output of Component 310, Vpout, and the steady state voltage VS1. This passage indicates that since VS1 does not contain the ringing component and is based on a difference between VS1 and the Vpout, that Vpout is the component containing the ringing component. Therefore by receiving VS1 and outputting Vpout, Poletto shows a peak surge voltage in Vpout that has both VS1 and the ringing component thus meeting the claim limitation. 
The second point raised by the Applicant is in regards to the next limitation found in claim 1. This point can be found on pages 14-15 of the submitted remarks and has also been reproduced below. 

    PNG
    media_image3.png
    426
    662
    media_image3.png
    Greyscale

The Examiner respectfully disagrees and would again like to point out that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims recited that the output just needs to be “a voltage” value of the ringing component. In this case the peak voltage of the ringing component is outputted and this output voltage is still a voltage value that corresponds to the ringing component therefore meeting the limitations recited in the claims. 
A third point is raised by the Applicant claiming that Katakura does not teach these limitations either therefore does not cure the deficiencies of Poletto, however, based on the response provided by the Applicant this argument is moot as the Examiner believes Poletto does indeed teach the limitations recited in claim 1. Applicant also applies these same arguments for independent claim 10 and the Examiner would like to point out the response above is adequate in regards to the limitations recited for claim 10 as well. 
The Examiner notes that the Applicant has remedied the objection raised by the Examiner in the previous Office Action and therefore all the objections raised are withdrawn. 


Claim Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Poletto (US 2018/0159518) in view of Katakura (US 5185569).
Regarding claim 1, Poletto teaches an electronic circuit (Figure 6), comprising: a first output voltage that is a peak surge voltage free of a ringing component included in a voltage at a voltage input node (Figure 6 Component VS1 is a voltage that does not contain a ringing component and is a steady state voltage value; Figure 6 has been annotated below to point out the voltage input node; Annotated Figure 6a Component N); a second peak-hold circuit (Figure 6 Component 310) to output a peak surge voltage on which the ringing component included in the voltage at the voltage input node is superimposed (Figure 6 Component Vpout; Figure 6 Component 310 is connected to Component N as pointed out in Annotated Figure 6a; Paragraphs 0058-0060 explain how the peak voltage is stored and held in the capacitor Cpeak to generate the voltage Vpout; Paragraph 0065 explains how the ringing peak value, Component pr, is determined by taking the difference between Vpout and Vs1 showing that Vpout contains the ringing component superimposed within it); and a subtractor (Figure 6 Component 418) to subtract the first output voltage from an output voltage of the second peak- hold circuit to output a voltage of the ringing component (Figure 6 Component 418 output signal pr).

    PNG
    media_image4.png
    548
    815
    media_image4.png
    Greyscale

Poletto does not teach a first peak-hold circuit to output a peak surge voltage. 
Katakura teaches an electronic circuit (Figure 6), comprising: a first peak-hold circuit (Figure 6 Component 13); a second peak-hold circuit (Figure 6 Component 12); and a subtractor to subtract an output voltage of the first peak-hold circuit from an output voltage of the second peak-hold circuit to output an error component (Figure 6 Component 14).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poletto to place another peak hold circuit connected between the node and the differential ADC as taught by Katakura. The benefit of this design is that it provides a more accurate value of the ringing component which would allow for a more accurate switching schemes that would enhance the overall circuit design as it would reduce the effect ringing voltage would have on the load. 

Regarding claim 3, Poletto and Katakura teach all the limitations of claim 1. Poletto further teaches wherein the subtractor comprises a differential amplifier to output the voltage of the ringing component according to a difference between the first output voltage and the output voltage of the second peak-hold circuit (Figure 6 Component 418 is a differential ADC that is a type of differential amplifier as it is taking the difference between two values and outputting a digital value).
Poletto does not teach the first peak hold circuit outputting an output voltage. 
Katakura teaches an electronic circuit (Figure 6), comprising: a first peak-hold circuit (Figure 6 Component 13); a second peak-hold circuit (Figure 6 Component 12); and a subtractor to subtract an output voltage of the first peak-hold circuit from an output voltage of the second peak-hold circuit to output an error component (Figure 6 Component 14).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poletto to place another peak hold circuit connected between the node and the differential ADC as taught by Katakura. The benefit of this design is that it provides a more accurate value of the ringing component which would allow for a more accurate switching schemes that would enhance the overall circuit design as it would reduce the effect ringing voltage would have on the load. 

Regarding claim 10, Poletto teaches an electronic apparatus (Abstract) comprising: a power transduction circuit to transduce power (The overall circuit is not shown but the Abstract states that the ringing peak detector module detects a ringing at the output of an inductive load driver which includes a bridge circuit containing high side and low side switches); and a ringing detection circuit to output a voltage of a ringing component included in an output voltage of the power transduction circuit (Figure 6; Abstract “ringing peak detector module detects a ringing at the output of an inductive load driver including a bridge circuit containing high side and low side switches”), wherein the ringing detection circuit includes: a first output voltage that is a peak surge voltage free of a ringing component included in a voltage at a voltage input node (Figure 6 Component VS1 is a voltage that does not contain a ringing component and is a steady state voltage value; Figure 6 has been annotated below to point out the voltage input node; Annotated Figure 6a Component N); a second peak-hold circuit (Figure 6 Component 310) to output a peak surge voltage on which the ringing component included in the voltage at the voltage input node is superimposed (Figure 6 Component Vpout; Figure 6 Component 310 is connected to Component N as pointed out in Annotated Figure 6a; Paragraphs 0058-0060 explain how the peak voltage is stored and held in the capacitor Cpeak to generate the voltage Vpout; Paragraph 0065 explains how the ringing peak value, Component pr, is determined by taking the difference between Vpout and Vs1 showing that Vpout contains the ringing component superimposed within it); and a subtractor (Figure 6 Component 418) to subtract the first output voltage from an output voltage of the second peak- hold circuit to output a voltage of the ringing component (Figure 6 Component 418 output signal pr).

    PNG
    media_image4.png
    548
    815
    media_image4.png
    Greyscale

Poletto does not teach a first peak-hold circuit to output a peak surge voltage. 
Katakura teaches an electronic circuit (Figure 6), comprising: a power transduction circuit to transduce power (Figure 6 Component 10; Component 10 is a voltage controlled amplifier and generates different outputs thus can be broadly interpreted as a transduction circuit); a first peak-hold circuit (Figure 6 Component 13); a second peak-hold circuit (Figure 6 Component 12); a subtractor to subtract an output voltage of the first peak-hold circuit from an output voltage of the second peak-hold circuit to output an error component (Figure 6 Component 14); and a feedback control circuit configured to perform feedback control on the power transduction circuit based on the voltage of the error component (Figure 6 Component 14 outputs to Component 16 which controls Component 10 based on the output).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poletto to place another peak hold circuit connected between the node and the differential ADC as taught by Katakura. The benefit of this design is that it provides a more accurate value of the ringing component which would allow for a more accurate switching schemes that would enhance the overall circuit design as it would reduce the effect ringing voltage would have on the load. 

Regarding claim 11, Poletto and Katakura teach all the limitations of claim 10. Poletto does not teach a feedback control circuit configured to perform feedback control on the power transduction circuit based on the voltage of the ringing component.
Katakura teaches an electronic circuit (Figure 6), comprising: a power transduction circuit to transduce power (Figure 6 Component 10; Component 10 is a voltage controlled amplifier and generates different outputs thus can be broadly interpreted as a transduction circuit); a first peak-hold circuit (Figure 6 Component 13); a second peak-hold circuit (Figure 6 Component 12); a subtractor to subtract an output voltage of the first peak-hold circuit from an output voltage of the second peak-hold circuit to output an error component (Figure 6 Component 14); and a feedback control circuit configured to perform feedback control on the power transduction circuit based on the voltage of the error component (Figure 6 Component 14 outputs to Component 16 which controls Component 10 based on the output).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poletto to place another peak hold circuit connected between the node and the differential ADC as taught by Katakura. The benefit of this design is that it provides a more accurate value of the ringing component which would allow for a more accurate switching schemes that would enhance the overall circuit design as it would reduce the effect ringing voltage would have on the load. 

Regarding claim 13, Poletto and Katakura teach all the limitations of claim 10. Poletto further teaches wherein the subtractor comprises a differential amplifier to output the voltage of the ringing component according to a difference between the first output voltage and the output voltage of the second peak-hold circuit (Figure 6 Component 418 is a differential ADC that is a type of differential amplifier as it is taking the difference between two values and outputting a digital value).
Poletto does not teach the first peak hold circuit outputting an output voltage. 
Katakura teaches an electronic circuit (Figure 6), comprising: a first peak-hold circuit (Figure 6 Component 13); a second peak-hold circuit (Figure 6 Component 12); and a subtractor to subtract an output voltage of the first peak-hold circuit from an output voltage of the second peak-hold circuit to output an error component (Figure 6 Component 14).
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Poletto to place another peak hold circuit connected between the node and the differential ADC as taught by Katakura. The benefit of this design is that it provides a more accurate value of the ringing component which would allow for a more accurate switching schemes that would enhance the overall circuit design as it would reduce the effect ringing voltage would have on the load. 

Allowable Subject Matter
Claims 2, 4-9, 12 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests teaches an analog to digital (AD) converter to convert the voltage of the ringing component output from the subtractor into a digital value; and a controller configured to generate a digital control signal for controlling a control target based on the digital value.

Regarding claim 4, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests first peak-hold circuit includes: a first capacitor and a second capacitor connected in series between the voltage input node and a reference voltage node; a first rectifier element having an anode connected to the reference voltage node and a cathode connected to a connection node of the first capacitor and the second capacitor; a second rectifier element having an anode connected to the connection node of the first capacitor and the second capacitor; and a third capacitor connected between a cathode of the second rectifier element and the reference voltage node, and the cathode of the second rectifier element outputs the peak surge voltage free of the ringing component included in the voltage at the voltage input node. Claims 5-9 depend upon claim 4.

Regarding claim 12, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests an analog to digital (AD)converter to convert the voltage of the ringing component output from the subtractor into a digital value; and a controller configured to generate a digital control signal for controlling a control target based on the digital value

Regarding claim 14, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the first peak-hold circuit includes: a first capacitor and a second capacitor connected in series between the voltage input node and a reference voltage node; a first rectifier element having an anode connected to the reference voltage node and a cathode connected to a connection node of the first capacitor and the second capacitor; a second rectifier element having an anode connected to the connection node of the first capacitor and the second capacitor; and a third capacitor connected between a cathode of the second rectifier element and the reference voltage node, and the cathode of the second rectifier element outputs the peak surge voltage free of the ringing component included in the voltage at the voltage input node. Claims 15-19 depend upon claim 14

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                          Supervisory Patent Examiner, Art Unit 2839